DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
	Although claims 1, 6, 14, and 15 include a claim element “biometric sensor module” that employs a nonce term “module”, this claim element also recites sufficient structure to perform the claimed functions including lenses, light sources, and a light sensor.  As such, “biometric sensor module” is not properly subject to a claim interpretation under 35 U.S.C. 112(f) in this application.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Chang (US 20190264890 A1) and Gernoth (US 2019/0041197 A1).
Claim 1
	In regards to claim 1, Chang discloses a portable electronic device {see [0008]-[0011], [0042], [0088] in which the miniaturized structured light projection module is mounted in a conventional portable electronic device such as a mobile phone} comprising: 
a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display 
{see [0008]-[0011], [0042], [0088] disclosing mounting the light projection module in a mobile phone wherein official notice is taken that mobile phones as of filing date of the instant application (2021) include highly conventional components such as housing (casing), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; see also Gernoth further demonstrating the conventional nature of these standard components}; and
 a biometric sensor module configured to illuminate an object and capture an image of the object through the front cover 
{miniaturized structured light projection module 100, see embodiment(s) shown in Figs. 1, 6, 15, 16, and/or 17 [0041]-[0042], [0075], [0083]-[0088]}, the biometric sensor module comprising: 
a first lens positioned below the front cover {Fig. 15, lens 51, [0075]; Fig. 16 lens 71, [0083]-[0088]; Fig. 17, lens 81}; 
a first light source positioned below the first lens and configured to project, through the first lens, a dot pattern on the object 
{light source unit 30a projects structured light (dot pattern) as per the above cites listed for the first lens}; 
a second light source positioned below the first lens and configured to illuminate, through the first lens, the object with a flood of light 
{light source unit 30b illuminates via lens 51/71/81 to emit non-structured, flood light as per the above cites listed for the first lens. See also Fig. 8, [0024], [0061]-[0071] clarifying that the lens (e.g. lens 51) may be shared between the light sources while also noting that the claimed first lens, as broadly recited, has a BRI that encompasses multi-element lenses.  
Further as to “configured to … project a dot pattern…and to illuminate…with a flood of light” note that Chang offers several alternatives that focus the first light source 30a to project a dot pattern through the lens using a height difference (Fig. 15); different lens thicknesses (Fig. 16), or different radii of lens curvatures (Fig. 17) that each act to defocus the flood light source 30b while focusing the dot projector 30a as further explained in [0041]-[0042], [0075], [0083]-[0088].  Each of these alternative embodiments reads on the broadly recited claim language.}; 


	Although Chang clearly discloses, in [0008]-[0011], [0042], [0088], mounting the light projection module in a mobile phone and although official notice is taken that mobile phones as of Chang’s filing data (2018) include highly conventional components such as housing (casing), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; Chang’s disclosure and official notice are not solely relied upon to teach the housing, display and front cover or other highly conventional mobile phone components such as the second lens and light sensor as indicated above with strike-through font.
	Gernoth is an Apple patent application from the same field of light source projection using flood illuminator 105A and dot pattern projector (speckle illuminator 105B) as shown in Figs. 1, 2 and discussed in [0002]-[0003] including specific applications to mobile phones in [0028].
	Gernoth also teaches 
a portable electronic device comprising: a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display {see Fig. 1, [0027] including display 108 while official notice is taken regarding the housing and front cover as being conventional components included the mobile phone that protect internal optical components such as light sources, lenses and cameras/sensors}, 
a first light source configured to project a dot pattern on the object {Fig. 2 speckle illuminator 105B, [0030]-[0033]}
a second light source and configured to illuminate the object with a flood of light  {Fig. 2 flood illuminator 105A, [0030]-[0033], [0090]-[0091]};
a second lens positioned below the front cover {see lens for image sensor 103 in [0029]-[0032] wherein official notice is taken that lenses are conventionally disposed below a protective front cover in mobile phones}; and 
a light sensor positioned below the second lens and configured to capture an image of the object {Figs. 1, 2, camera 102 including image sensor 103 and lens, [0029]-[0032]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone to include a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display as taught by Gernoth and/or official notice and to further include a second lens positioned below the front cover; and a light sensor positioned below the second lens and configured to capture an image of the object as taught by Gernoth because doing so provides a protection (front cover and housing) to sensitive electronic/optical components such as lenses and light sensor while also providing the ability for Chang’s mobile phone application with light projector (flood and dot lights) to capture image data and depth information from objects illuminated by the flood and/or dot projector light sources which is clearly within the intended purpose of Chang as motivated and clarified in [0004]-[0009], [0042], [0088].
Claim 2
	In regards to claim 2, Chang discloses, wherein: 
the object is a user’s face; and the portable electronic device is configured to: determine a depth map of the user’s face using the dot pattern projected onto the user’s face {see [0004]-[0009]}; and 

Gernoth teaches 
the object is a user’s face; and the portable electronic device is configured to: determine a depth map of the user’s face using the dot pattern projected onto the user’s face {see [0003],[0046]-[0054]}; and 
authenticate the user based at least in part on the depth map of the user’s face {see [0003],[0046]-[0054]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang who already determines a depth map of the user’s face using the dot pattern projected onto the user’s face to also authenticate the user based at least in part on the depth map of the user’s face because Chang already suggests doing so by comparing the depth map with a database and because facial depth data increases authentication accuracy as compared with a 2-D facial recognition alone due to, for example, its ability to determine if the captured image is of a photograph instead of a real human.
Claim 3
	In regards to claim 3, Chang discloses wherein: the first light source projects infrared light; the flood of light is infrared light; and face recognition technology uses a dot projector to project infrared dots onto the face of the user which is detected by an IR camera}.
Gernoth teaches wherein: the first light source projects infrared light; the flood of light is infrared light; and the light sensor is an infrared light sensor {See [0030]-[0031], [0090]-[0091],[0097]-[0099]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone such that the light sensor is an infrared light sensor as taught by Gernoth because Chang already illuminates the object with an IR light projector (flood and dot lights) and including an IR light sensor is clearly within the intended purpose of Chang as motivated and clarified in [0004]-[0009], [0042], [0088].
Claim 6
	In regards to claim 6, Chang discloses wherein: the biometric sensor module comprises a housing structure; and the first lens, the first light source, 
	Gernoth also teaches that the second lens and the light sensor are positioned at least partially within the housing structure {see Fig. 1, [0027] including display 108 while official notice is taken regarding the housing and front cover as being conventional components included the mobile phone that protect internal optical components such as light sources, lenses and cameras/sensors}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone to include a housing structure and that the second lens and the light sensor are positioned at least partially within the housing structure as taught by Gernoth and/or official notice because doing so provides protection to sensitive electronic/optical components such as lenses and light sensor.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Chang and Gernoth as applied to claim 1 above, and further in view of Ogawa (KR 20120013400 A. A marked-up machine translation of Ogawa has been provided with this office action, all cross-references are with respect to this translation and the mark-ups are hereby incorporated by reference to further demonstrate claim mapping).
Claim 7
In regards to claim 7, Chang discloses a second light source but not wherein the second light source comprises a radial array of light-emitting elements.
Ogawa is analogous art because it solves a reasonably pertinent to the problem of diffused infrared light sources and wherein the light source comprise a radial array of light-emitting elements.  See pgs. 9-10, 13.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s second light source such that the second light source comprises a radial array of light-emitting elements as taught by Ogawa because doing so irradiates an area with diffuse light source and/or because doing so merely combines prior art elements according to known methods to yield predictable results.


Claims 8, 9, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Chang, Gernoth and Trail (US 20180063390 A1).
Claim 8
In regards to claim 8, Chang discloses a mobile phone {see [0008]-[0011], [0042], [0088] in which the miniaturized structured light projection module is mounted in a conventional portable electronic device such as a mobile phone} comprising: 
a housing {see [0008]-[0011], [0042], [0088] disclosing mounting the light projection module in a mobile phone wherein official notice is taken that mobile phones as of filing date of the instant application (2021) include highly conventional components such as housing (casing), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; see also Gernoth further demonstrating the conventional nature of these standard components};  

a front cover coupled to the housing
a light emitter below the front cover and configured to emit light through the front cover {miniaturized structured light projection module 100, see embodiment(s) shown in Figs. 1, 6, 15, 16, and/or 17 [0041]-[0042], [0075], [0083]-[0088]}, the light emitter comprising: 
a first lens positioned below the front cover {Fig. 15, lens 51, [0075]; Fig. 16 lens 71, [0083]-[0088]; Fig. 17, lens 81}; 
a first light source positioned below a central region of the first lens {light source unit 30a is below a central region of the first lens and projects structured light (dot pattern) as per the above cites listed for the first lens}; and
 a second light source positioned below 
{light source unit 30b illuminates via lens 51/71/81 to emit non-structured, flood light as per the above cites listed for the first lens. See also Fig. 8, [0024], [0061]-[0071] clarifying that the lens (e.g. lens 51) may be shared between the light sources while also noting that the claimed first lens, as broadly recited, has a BRI that encompasses multi-element lenses}; and 



Although Chang clearly discloses, in [0008]-[0011], [0042], [0088], mounting the light projection module in a mobile phone and although official notice is taken that mobile phones as of Chang’s filing data (2018) include highly conventional components such as housing (casing), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; Chang’s disclosure and official notice are not solely relied upon to teach the housing, display and front cover or other highly conventional mobile phone components including the light receiver below the front cover and comprising a second lens positioned below the front cover and configured to receive light through the front cover; and a light sensor positioned below the second lens as indicated above with strike-through font.
Gernoth is an Apple patent application from the same field of light source projection using flood illuminator 105A and dot pattern projector (speckle illuminator 105B) as shown in Figs. 1, 2 and discussed in [0002]-[0003] including specific applications to mobile phones in [0028].
	Gernoth also teaches 
a portable electronic device comprising: a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display {see Fig. 1, [0027] including display 108 while official notice is taken regarding the housing and front cover as being conventional components included the mobile phone that protect internal optical components such as light sources, lenses and cameras/sensors}, 
a light emitter below the front cover and configured to emit light through the front cover including a first light source positioned below a central region of the first lens {Fig. 2 speckle illuminator 105B, [0030]-[0033]}; and a second light source positioned below 
the light receiver below the front cover and comprising a second lens positioned below the front cover and configured to receive light through the front cover; and a light sensor positioned below the second lens {Figs. 1, 2, camera 102 including image sensor 103 and lens, [0029]-[0032]}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone to include a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display as taught by Gernoth and/or official notice and to further include a light receiver below the front cover and comprising a second lens positioned below the front cover and configured to receive light through the front cover; and a light sensor positioned below the second lens as taught by Gernoth because doing so provides a protection (front cover and housing) to sensitive electronic/optical components such as lenses and light sensor while also providing the ability for Chang’s mobile phone application with light projector (flood and dot lights) to capture image data and depth information from objects illuminated by the flood and/or dot projector light sources which is clearly within the intended purpose of Chang as motivated and clarified in [0004]-[0009], [0042], [0088].
	Although Chang discloses a first light source positioned below a central region of the first lens and a second lens positioned below the first lens, Chang does not disclose a second light source positioned below a peripheral region of the first lens.
	Trail in an analogous reference from the same field of portable electronic devices having a sensor module that projects dot patterns on objects to measure depth including a housing (Fig. 3), a display 125 at least partially within the housing (Fig. 3);
a light emitter below the front cover and configured to emit light through the front cover {illumination source 320, Figs. 3, 5 [0039]-[0040] and cites below}, the light emitter comprising: 
a first lens positioned below the front cover {Figs. 3, 5 [0039]-[0040] including lens 415, 530, and/or 425)};  
a first light source positioned below a central region of the first lens
{Fig. 5, emitter 342b is aligned with the optical axis and is otherwise positioned below a central region of the lens (415, 530, and/or 425).  See also [0055]-[0058]}
a second light source positioned below a peripheral region of the first lens
{Fig. 5, emitter 342c and/or 342a are aligned with a peripheral region of the first lens (415, 530, and/or 425)};

    PNG
    media_image1.png
    555
    715
    media_image1.png
    Greyscale

 a light receiver below the front cover and comprising: a second lens positioned below the front cover and configured to receive light through the front cover; and a light sensor positioned below the second lens
{imaging device 325, Fig. 3, [0035]-[0037], [0049] clarifies that the imaging device includes detector(s) and lens(es) and capture images in visible and infrared bands}.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang who already includes a first light source positioned below a central region of the first lens and a second lens positioned below the first lens such that the second light source is positioned below a peripheral region of the first lens as taught by Trail because doing so enables the projection of two different structured light patterns (e.g. sparse and dense) as motivated by Trail in [0039]-[0049].
Claim 9
In regards to claim 9, Chang discloses wherein: the first light source is aligned with an optical axis of the first lens {light source unit 30a is below a central region of the first lens and projects structured light (dot pattern) as per the above cites listed for the first lens}; and the second light source 
Trail also teaches the second light source is offset from the optical axis of the first lens {see cites above for claim 8 including Fig. 5).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang who already discloses that the first light source is aligned with an optical axis of the first lens and a second lens positioned below the first lens such that the second light source is offset from the optical axis of the first lens as taught by Trail because doing so enables the projection of two different structured light patterns (e.g. sparse and dense) as motivated by Trail in [0039]-[0049].
Claim 14
            In regards to claim 14, Chang discloses wherein the light emitter 
{see [0008]-[0011], [0042], [0088] disclosing mounting the light projection module including the first lens, first light source and second light source in a mobile phone wherein official notice is taken that mobile phones as of filing date of the instant application (2021) include highly conventional components such as housing structure (casing), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; see also Gernoth further demonstrating the conventional nature of these standard components}.
	Gernoth also teaches that the light emitter and the light receiver are positioned at least partially within a housing structure of a biometric sensor module {see Fig. 1, [0027] including display 108 while official notice is taken regarding the housing and front cover as being conventional components included the mobile phone that protect internal optical components such as light sources, lenses and cameras/sensors}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone to include wherein the light emitter and the light receiver are positioned at least partially within a housing structure of a biometric sensor module.
as taught by Gernoth and/or official notice because doing so provides protection to sensitive electronic/optical components such as lenses and light sensor.
Claim 15
	In regards to claim 15, Chang discloses a portable electronic device {see [0008]-[0011], [0042], [0088] in which the miniaturized structured light projection module is mounted in a conventional portable electronic device such as a mobile phone} comprising: 
a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display 
{see [0008]-[0011], [0042], [0088] disclosing mounting the light projection module in a mobile phone wherein official notice is taken that mobile phones as of filing date of the instant application (2021) include highly conventional components such as housing (casing, housing structure), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; see also Gernoth further demonstrating the conventional nature of these standard components}; and
 a biometric sensor module configured to illuminate a face of a user and to capture an image of the face of the user through the front cover
{miniaturized structured light projection module 100, see embodiment(s) shown in Figs. 1, 6, 15, 16, and/or 17 [0041]-[0042], [0075], [0083]-[0088].  As to illuminate a face of a user and capture an image of the face of the user see [0003]-[0009], [0042], [0088].}, the biometric sensor module comprising: 
a housing structure {see above official notice); 


 a second lens at least partially within the housing structure {Fig. 15, lens 51, [0075]; Fig. 16 lens 71, [0083]-[0088]; Fig. 17, lens 81}; 
a first light source positioned below the second lens and configured to project a first illumination pattern on the face of the user {light source unit 30a projects structured light (dot pattern, first illumination pattern) as per the above cites listed for the first lens}; and 
a second light source positioned below the second lens and configured to project a second illumination pattern of light that, when reflected off of the object and captured by
{light source unit 30b illuminates via lens 51/71/81 to emit non-structured, flood light (second illumination pattern) as per the above cites listed for the first lens. See also Fig. 8, [0024], [0061]-[0071] clarifying that the lens (e.g. lens 51) may be shared between the light sources while also noting that the claimed first lens, as broadly recited, has a BRI that encompasses multi-element lenses.  
Further as to “configured to … project a first illumination pattern…and a second illumination pattern” note that Chang offers several alternatives that focus the first light source 30a to project a dot pattern through the lens using a height difference (Fig. 15); different lens thicknesses (Fig. 16), or different radii of lens curvatures (Fig. 17) that each act to defocus the flood light source 30b while focusing the dot projector 30a as further explained in [0041]-[0042], [0075], [0083]-[0088].  Each of these alternative embodiments reads on the broadly recited claim language.
As to captured by light sensor and producing an image of the object see [0003]-[0009], [0042] and Gernoth}.
Although Chang clearly discloses, in [0008]-[0011], [0042], [0088], mounting the light projection module in a mobile phone and although official notice is taken that mobile phones as of Chang’s filing data (2018) include highly conventional components such as housing (casing, housing strucutre), display, and front cover that protects internal optical components such as light sources, lenses and cameras/sensors; Chang’s disclosure and official notice are not solely relied upon to teach the housing, display and front cover or other highly conventional mobile phone components such as the first lens and light sensor as indicated above with strike-through font.
	Gernoth is an Apple patent application from the same field of light source projection using flood illuminator 105A and dot pattern projector (speckle illuminator 105B) as shown in Figs. 1, 2 and discussed in [0002]-[0003] including specific applications to mobile phones in [0028].
	Gernoth also teaches 
a portable electronic device comprising: a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display {see Fig. 1, [0027] including display 108 while official notice is taken regarding the housing and front cover as being conventional components included the mobile phone that protect internal optical components such as light sources, lenses and cameras/sensors}, 
a housing structure {see above official notice); 
a first lens at least partially within the housing structure {see lens for image sensor 103 in [0029]-[0032] wherein official notice is taken that lenses are conventionally disposed below a protective front cover in mobile phones}; and
a light sensor positioned below the first lens {Figs. 1, 2, camera 102 including image sensor 103 and lens, [0029]-[0032]};
a second lens at least partially within the housing structure { }; 
a first light source positioned below the second lens and configured to project a first illumination pattern on the face of the user {Fig. 2 speckle illuminator 105B, [0030]-[0033]}; and 
a second light source positioned below the second lens and configured to project a second illumination pattern of light that, when reflected off of the object and captured by the light sensor, produces an image of the object {Fig. 2 flood illuminator 105A, [0030]-[0033], [0090]-[0091].  See also [0029]-[0032]}
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified Chang’s portable electronic device which is disclosed as being applied to mobile phone to include a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display as taught by Gernoth and/or official notice and to further include a first lens at least partially within the housing structure;  a light sensor positioned below the first lens; and wherein the second light source positioned below the second lens and configured to project a second illumination pattern of light that, when reflected off of the object and captured by the light sensor, produces an image of the object as taught by Gernoth because doing so provides a protection (front cover and housing) to sensitive electronic/optical components such as lenses and light sensor while also providing the ability for Chang’s mobile phone application with light projector (flood and dot lights) to capture image data and depth information from objects illuminated by the flood and/or dot projector light sources which is clearly within the intended purpose of Chang as motivated and clarified in [0004]-[0009], [0042], [0088].
Claim 16
	In regards to claim 16, Chang discloses wherein the first illumination pattern is a set of discrete points of light {light source unit 30a projects structured light (dot pattern) as per the above cites listed for the first lens. See also [0003]-[0007], [0059]-[0060]}.

Claim 17 
	In regards to claim 17, Chang discloses wherein the first light source is an infrared laser light source {see [0003]-[0007], [0042]-[0045]}.
Claim 18
	In regards to claim 18, Chang discloses wherein: the infrared laser light source is a first infrared laser light source; and the second light source is a second infrared laser light source {see [0003]-[0007], [0042]-[0045]}.
Claim 19
	In regards to claim 19, Chang discloses wherein: the first infrared laser light source is a first vertical-cavity surface-emitting laser; and the second infrared laser light source is a second vertical-cavity surface-emitting laser {see [0042]-[0048]}.
Allowable Subject Matter
Claims 4, 5, 10-13, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
	In regards to claim 4, Chang does not disclose that the first light source is positioned below a central region of the first lens; and the second light source is positioned below a peripheral region of the first lens. Figs. 6 and 8 of Chang show the light sources 30 positioned below a peripheral region of the lens (off-axis by SxO) and [0071] discloses that an LED flash lamp may be placed axially between the two light sources.   But the light sources 30 are dot projectors not flood lights and the axially arranged light source is the flood light not the dot projector.  In other words, Chang teaches an opposite arrangement top that which is claimed because the first light source (dot projector) is positioned is not aligned with (positioned below) the central region but instead aligned with (positioned below) the peripheral region of the lens.  Similarly, Chang’s second light source (flood light, LED flash lamp) is not aligned with (positioned below) a peripheral region of the lens but is instated aligned with the central region of the lens.  The reason is that Chang arranges light sources off axis in order to project a plurality of dot patterns while the instant invention uses the peripheral region of the lens to defocus/blur/spread the flood light.
Trail is also relevant and illustrates (Figs. 3, 5) plural light sources 342a-c positioned at peripheral and central portions of a lens (415, 530, and/or 425).  See also [0055]-[0058].  But none of these light sources 342a-c is illuminates with a flood of light.  Instead, emitters 342a-c each create separate structured light patterns (e.g. sparse and dense).
In sum, none of the prior art of record discloses or fairly suggests the limitations of claim 4 reciting that the first light source is positioned below a central region of the first lens; and the second light source is positioned below a peripheral region of the first lens in combination with the limitations of base claim 1 in which the first light source projects a dot pattern and the second light source illuminates with a flood of light as further recited and in combination with the remaining limitations of base claim 1 which are a portable electronic device comprising: a housing; a display at least partially within the housing; a front cover coupled to the housing and positioned over the display; and a biometric sensor module configured to illuminate an object and capture an image of the object through the front cover, the biometric sensor module comprising: a first lens positioned below the front cover; a first light source positioned below the first lens and configured to project, through the first lens, a dot pattern on the object; a second light source positioned below the first lens and configured to illuminate, through the first lens, the object with a flood of light; a second lens positioned below the front cover; and a light sensor positioned below the second lens and configured to capture an image of the object.
Claim 5 is allowable due to its dependency upon claim 4 and its further elaboration of the inventive concept pointed out above for claim 4.
In regards to claim 10 and consistent with the reasons above for claim 4, none of the prior art discloses or suggests wherein: the central region of the first lens is configured to focus a pattern of light emitted by the first light source onto an object; and the peripheral region of the first lens is configured to blur light emitted by the second light source in combination with the limitations of base claim.
	Claims 11-13 are allowable due to their dependency upon claim 10.
Claim 20
In regards to claim 20 and consistent with the reasons above for claim 4, none of the prior art discloses or suggests wherein: the first light source is positioned below a central region of the second lens; the second light source is positioned below a peripheral region of the second lens; and the peripheral region of the second lens is configured to blur light emitted by the second light source in combination with the limitations of base claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bleyer US 20200126243 A1 discloses a combined structured and flood light apparatus in which a structured light pattern 26 and the flood fill illumination 28 are emitted from the hybrid light illuminator 50 co-aligned. That is, both the predetermined structured light pattern 26 and the flood fill illumination 28 are emitted from the same light source.  See Fig. 9, [0058].
Zheng US 20190346687 A1 discloses an integrated flood illuminator and dot projector.  See Figs. 2, 3, [0014]-[0016].

    PNG
    media_image2.png
    381
    377
    media_image2.png
    Greyscale

Hsia US 20220252893 A1 discloses a structure light and flood light projector.  Apparatus 200 works as a structured light projector that projects structured light (such as dots and/or lines) in a condition where the step motor 250 moves the adjustable optical element 220 to the position distant from the light source 210 by about the efficient focal length of the adjustable optical element 220. Oppositely, the light projection apparatus 200 works as a flood light projector that projects flood light (such as spot light) if the step motor 250 moves the adjustable optical element 220 so that the light source 210 is defocused from the focus plane of the adjustable optical element 220.  See Fig. 5 and [0033]-[0035].

    PNG
    media_image3.png
    521
    710
    media_image3.png
    Greyscale

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ROBERT CAMMARATA whose telephone number is (571)272-0113. The examiner can normally be reached M-Th 7am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL ROBERT CAMMARATA/           Primary Examiner, Art Unit 2486